Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “ ( width:2cm)” is vague and indefinite because it is not clear what is intended by the parentheses.  Feature in parentheses is not considered part of the claim.
In claim 2, the recitation of “ the extension direction” does not have proper antecedent basis.  It is also unclear what extension direction encompasses.
Claim 8 is vague and indefinite.  The body of the claim does not commensurate with the preamble.  The preamble recites “ for producing an outer wrapper”; however, there is no step of forming the outer wrapper in the body of the claim.  Baking the batter does not lead to a wrapper .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Joetsu Starch Co.
For claim 1, Joetsu discloses spring roll wrappers.  For Claim 8, Joetsu Starch teaches to make the spring roll wrappers by introducing wheat flour, glutinous rice starch into a blender, thoroughly mixing the ingredients, introducing 70% of the total amount of water at one, blending the ingredients with water, adding the rest of water little by little to modify the viscosity to allow the dough to sufficiently adhere to hot rollers and baking to form the wrapper.  
With respect to claim 8, the mixing of the ingredient with 70% of water is the same as step 1 of the claim, adding the rest of the water is the same as step 2 of the claim. While Joetsu does not use the term batter, it is obvious a batter is formed because more water is added after the first mixing.  It is only a different in terminology.  With respect to the characteristic A of claim 1, it is obviously inherent that the same property is obtained because the same processing steps are used to obtain the wrapper.  The instant specification discloses on page 14 that the property is obtained from the processing steps.  With respect to the strength in claims 1 and 2, it would have been obvious to one skilled to stack the wrappers in any number depending on the thickness desired.  When the same number is stacked, it is obviously inherent that the same strength is obtained because the same processing steps are used to obtain the wrappers in Joetsu.
Claim(s) 3-7,9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joetsu Starch in view of applicant admission of prior art.
Joetsu Starch does not disclose the rolled food is spring roll as in claims 3,7,9,13, roll food comprising filling as in claim 4, deep frying as in claims 5,11, frozen rolled food as in claims 6, 12 and placing a filling as in claim 10.	
Applicant discloses on page 1 that it is known in the art to use spring roll wrappers to make spring roll by placing a filling, rolling and deep frying.
It would have been obvious to one skilled in the art to place a filling and rolling to make spring rolls with the spring roll wrappers.  It would have been obvious to deep fry to cook the product. Such steps are known in the art as discussed on page 1 of the instant specification.  It would have been obvious to freeze the spring rolls for long term storage.  This parameter is known in the art as frozen spring rolls are commercially available.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 18, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793